BARRY, Judge
(Concurring in part and dissenting in part):
I concur with the disposition of this case with the exception that, with respect to the arson offense, I would approve a finding of guilty only for simple arson.
The military judge and counsel made largely successful efforts to assist the accused and to “save” the guilty plea and the plea agreement, despite the fact that in response to the military judge’s questions during the provideney inquiry the accused frequently gave the “wrong” answer, or an answer which was not responsive. Indeed, it appears the accused had difficulty understanding some questions, for he was able to correct the non-responsive answers on further questioning.
However, with regard to the arson offense, I find inadequate basis to support the conclusion that the accused knew there was a human being in the structure (Building “B”) at the time he set fire to the bulletin board. First, he twice responded “No, sir” to questions which would have established his knowledge that there were people in the building at the time he set the fire. He then stated in his own words “I didn’t have no knowledge of nobody was there” [sic]. (Record of trial at 116-119).
After a recess, and a meeting between the judge and counsel in chambers, the accused again denied knowledge several times stating for example, “It wasn’t a barracks, but there could have been somebody in the building. I don’t know” (emphasis supplied). The accused’s next response to the question “was there anybody in the building?” was “I didn't see anybody, sir. There could have been some people in this building here, sir.” (Record of trial at 125).
An obviously confused military judge then attempted to identify “this building here ” also as building “B”, which the accused said it was. The judge then established that there were watchstanders “in building B” which the accused referred to as “the radioman down here.” (Record of trial at 126) (emphasis supplied). It was at this point, that the military judge for the first time advised the accused regarding the element that the accused had to know there was a person in the structure at the time he set the fire (his initial advice had been for aggravated arson to a dwelling rather than a structure, and had not included this element). He again asked the accused if there was a human being inside the building. The accused said “Yes, sir.” “Who?” asked the Judge. “In an adjacent building” (emphasis supplied) responded the accused. (Record of trial at 127). Finally, the accused gave what the military judge perceived as the “right” answer:
Q. You set fire to the bulletin board that could have set fire to the building? A. Yes, sir.
Q. That building encompassed the Radio watch stander?
A. Yes, sir.
Record of trial at 128-29 (Emphasis supplied).
At this point the military judge moved to other offenses.
Normally in a plea agreement case such as this, the correct “Yes, sir” response when finally elicited brings a sigh of relief to all parties, including appellate judges, and the issue is resolved. In this case, however, the accused, when his responses were in his own words, clearly evidenced his firm conviction that he did not know if anyone was present in the building — at best he said “there could have been” someone present. In light of these responses, I am unable to conclude that the “right” *659answer has been elicited, when the question itself is ambiguous (refers to “that” building when “this” building and “that” building were at issue), and the accused had only admitted to the possibility of a watchstander in “this building here”.
Having concluded that the most serious offense cannot stand, reassessment of the sentence is necessary. On reassessment, and evaluating the entire record, I join with Chief Judge Baum in approving only so much of the sentence as provides for a bad conduct discharge, confinement for eighteen months and reduction to E-l.